Citation Nr: 1532675	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the reduction of a PTSD evaluation from 50 percent to 30 percent, effective March 1, 2014, was proper.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable initial evaluation for a right knee disability for the period prior to March 1, 2010, and in excess of 10 percent thereafter.

6.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, January 1991 to July 1991, and October 1994 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to Pittsburg, Pennsylvania (Foreign Cases) because the Veteran currently resides outside of the U.S.

With regard to all of the claims on appeal except the rating reduction matter, the Veteran requested a Travel Board hearing.  Subsequently, however, in November 2011, the Veteran withdrew his request for a Board hearing.  Therefore, these matters are ready for further review.

In July 2015, the Veteran, by way of his representative, waived review by the Agency of Original Jurisdiction (AOJ) of any new evidence associated with the claims file since the last SOC/SSOC.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an evaluation in excess of 50 percent for PTSD has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Claim, April 2014.

The issues of entitlement to higher initial evaluations for a right knee disability, and to service connection for a cervical spine condition, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2013 rating decision reduced the PTSD rating from 50 percent to 30 percent, effective March 1, 2014; at the time, his 50 percent rating had been in effect for five years or more.

2.  The reduction of the Veteran's PTSD evaluation was not based on a full and complete VA examination, and the preponderance of the evidence does not clearly reflect sustained material improvement in his PTSD symptoms.

3.  The evidence does not show that the Veteran was provided with adequate notices of the scheduled July 2010 and February 2013 VA examinations for which he failed to report.

4.  The Veteran does not have a back disability.

5.  The Veteran does not have a right hip disability.

6.  The most probative evidence of record shows that the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's PTSD evaluation from 50 to 30 percent, effective March 1, 2014, was not proper; restoration of the 50 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.119, Diagnostic Code 9411 (2014).
2.  Service connection for a back condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a right hip condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations (Reduction)

With regard to the PTSD rating reduction appeal, the Board has found that the PTSD rating reduction was improper and void ab initio, and granted restoration of the 50 percent rating, thereby granting the appeal.  Therefore, the Board finds that the procedural considerations of 38 C.F.R. § 3.105 are moot.  The Board adds that the VCAA does not apply to rating reduction cases.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims of entitlement to service connection for a back condition and a right hip condition, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a November 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  It also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private medical records are all in the file.  The Veteran has not identified any outstanding records relevant to his claims for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  In March 2009, the Veteran was afforded a VA examination relating to his claims.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate reasoning for his conclusions.  Therefore, the Board finds that the record contains sufficient evidence to make a decision with regard to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

A.  Reduction

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  VA rating reductions should be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

For ratings in effect for five years or more, 38 C.F.R. § 3.344 provides that examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of rating reduction, the record should clearly reflect material improvement, and the evidence should make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See also Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In determining whether a reduction was proper, the Board will focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992), 2 Vet. App. at 281-282.

The Veteran appeals the reduction of his PTSD rating from 50 to 30 percent, effective March 1, 2014.

By way of background, an April 2009 rating decision awarded service connection for PTSD and assigned a 50 percent rating, effective August 26, 2008.  A March 2013 rating decision notified the Veteran of the proposed reduction from 50 to 30 percent.  See 38 C.F.R. § 3.105(e), (i) (2014).  A December 2013 rating decision reduced the Veteran's rating from 50 percent to 30 percent, effective March 1, 2014, which decision the Veteran appealed herein.  Thus, at the time of the rating reduction, the Veteran's 50 percent rating had been in effect for more than five years, such that the protected rating provisions of 38 C.F.R. § 3.344 (a) and (b) apply to the instant case.

The medical evidence forming the basis of the reduction, cited by the March 2013 and December 2013 rating decisions, consisted of only a few VA treatment records dated from January 2010 to March 2010, and the fact that the Veteran failed to appear for July 2010 and February 2013 VA examinations.  The Board acknowledges that the RO also cited the lack of record of treatment, essentially after March 2010.

With regard to the January 2010 to March 2010 VA treatment records, the Board notes that the RO did not cite any particular symptoms, and simply noted that the symptoms shown only met the criteria for a noncompensable rating.  The Board notes that these records note, among other things, that in January 2010 he was depressed and called the suicide hotline, and in February 2010 the VAMC was contacted and notified that the Veteran had a psychiatric hospitalization at Lakeside Alternative for depression and suicidal ideation.  The Lakeside records were never requested or associated with the claims file.  The Board acknowledges also that the set of CAPRI records in Virtual VA (received March 2013) were labeled as dating back from March 2009 to December 2010, but the March 2009 records were VA examination reports (based upon which the 50 percent rating was assigned), and the one December 2010 record did not relate to his PTSD.

Also, although not of record at the time of the reduction in rating, the Veteran recently submitted a copy of a November 2009 private treatment record from Dr. E.C.P. in which she noted the Veteran experienced depression, anxiety, and panic attacks almost daily.  

With regard to the Veteran's failure to appear for the two VA examinations in July 2010 and February 2013, the evidence reflects that in 2010, the Veteran spent most of the year in Paraguay.  He later moved his primary residence to Paraguay.  A January 2010 record shows he reported that he would be returning to Paraguay until June or July.  An April 2010 report of contact shows that in response to notice that he would be scheduled for a VA examination, the Veteran called and requested that the VA examination be scheduled in late June when he would be in the U.S.  There is no record of any further correspondence with the Veteran regarding his request to schedule the examination in late June 2010 or any indication as to why it could not have been scheduled at that time.  The next relevant record shows that the Veteran failed to report for a July 28, 2010 VA examination for his PTSD.  He reported in October 2010 correspondence that he was in Paraguay most of the year.  An unrelated December 2010 record notes that he was spending 10 months of the year in Paraguay.  Clearly, therefore, there was certainly a possibility that the Veteran was in Paraguay at the time of the scheduled July 2010 and February 2013 VA examinations.  Furthermore, as the Veteran reported in his substantive appeal, he was not sent written advance notice of either of the VA examinations.  With regard to the most recent February 2013 VA examination, the Veteran reported on his substantive appeal that he was in Paraguay in February 2013, and that his only notice of that VA examination was a telephone call to his aunt at his Orlando address in February 2013 (he further alleges that he called back to notify the VAMC that he was in Paraguay and to reschedule but it was never rescheduled).  Thus, there was apparently only telephonic notice of the February 2013 examination the same month as the examination.

In light of all of the above, the Board finds that there is insufficient evidence to establish sustained material improvement, and the Board finds that the regulatory requirements of providing a full and complete VA examination upon which to base a reduction were not met because there is no evidence of sufficient advance written notice having been sent to the Veteran of the VA examinations, as he was known or should have been known to likely have been overseas.  Therefore, the reduction of the Veteran's PTSD rating from 50 to 30 percent, effective March 1, 2014, was improper, the RO's failure to comply with the regulatory requirements renders the reduction void ab initio, and the 50 percent rating dating back to March 1, 2014 must be restored.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board acknowledges that there is no record of treatment for the Veteran's PTSD since March 2010.  Regardless, VA regulations require that a reduction of a protected rating be based on a full and complete VA examination, and because the Veteran has not yet been shown to have received adequate notice of the date, time, and location for the VA examinations for which he failed to appear, the requirements for a reduction of the protected rating have not been met and, in summary, the reduction is void ab initio and the rating is therefore restored.

B.  Back and Right Hip

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which include arthritis if manifested to a compensable degree within one year of service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Veteran's VA treatment records do not reflect any diagnosed back or right hip condition, although the Board does acknowledge the Veteran's reports of pain.  See, e.g., February 23, 2010.

Also, the March 2010 orthopedic evaluation report from Dr. J.G. reflects the Veteran's complaints of back and right hip pain.  Dr. J.G. physically examined the Veteran, and noted that an x-ray of the lumbosacral spine showed no acute findings.  No right hip condition was diagnosed.  With regard to the Veteran's back, Dr. J.G. diagnosed chronic low back pain, and "lumbalgia," which is the medical term for lumbar spine pain.

The Veteran was afforded a VA examination in March 2009.  The VA examiner noted the Veteran's reported history, and his complaint of back and right hip pain.  The examiner physically examined the Veteran, and noted there were no objective findings regarding his right hip, and inspection of the spine was noted as normal.  X-rays of the Veteran's back and right hip were negative.  The examiner opined that the Veteran had a normal back examination and that he had no disability.  He also opined that the Veteran's right hip showed no objective findings and that there was no disability.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Without a finding of current back or right hip disability at any time during the period on appeal, there may be no service connection for the claimed back and right hip conditions.  See id.  

The Board acknowledges the Veteran's documented reports of pain.  While the Veteran is competent to describe experiencing pain and other symptoms, such symptoms, without a diagnosed or identifiable underlying condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As noted, in the absence of currently diagnosed disability, there can be no valid claim.

To the extent the Veteran's statements may be read to assert that he does in fact have a diagnosed or diagnosable back or right hip disability, the Board ultimately finds the opinion of the March 2009 VA examiner to be the most probative evidence of record regarding whether the Veteran has a current back or right hip disability based on the VA examiner's medical education, training, and experience.  The Veteran, by contrast, is not shown to have medical expertise, including but not limited to any ability to read x-rays.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, as the Board finds that the most probative evidence of record shows that the Veteran has no current back or right hip disability, the Board concludes that service connection for a back condition and for a right hip condition is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  Tinnitus

The Veteran alleges that he has tinnitus due to noise exposure in service, including from gunfire, artillery, and explosives during his service in Afghanistan.

As an initial matter, the Veteran's DD Form 214 reflects that he served in Afghanistan from April 2004 to August 2004, and from January 2006 to September 2006, including as a Special Forces Engineer Sergeant, and he is the recipient of a Combat Infantryman's Badge.  Therefore, the Board will concede acoustic trauma in service.

The Veteran was afforded a VA examination in March 2009.  The VA examiner noted diagnosed tinnitus, but opined that it was less likely as not due to his active service.  The examiner reasoned that the Veteran's service treatment records are negative for any complaints in service.  

The Board, however, is mindful that a lack of contemporaneous medical evidence of complaint in service is not a sufficient rationale for a negative VA examination opinion.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).

In this particular case of a Veteran with a Combat Infantryman's Badge that served two tours in Afghanistan, including as a Special Forces Engineer Sergeant, the Board finds that his credible reports of tinnitus since service, which tinnitus is capable of lay observation, outweighs the VA examiner's opinion that is inadequate under Buchanan.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  Furthermore, the Board finds that in light of the Veteran's conceded acoustic trauma in service, and his credible and competent lay report of tinnitus since service, service connection for tinnitus is warranted, and the Board will grant the claim.

ORDER

The reduction of a PTSD evaluation from 50 percent to 30 percent, effective March 1, 2014, was improper and is void ab initio; restoration of a 50 percent rating is granted.

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to service connection for tinnitus is granted.

REMAND

A.  Right Knee

An April 2009 rating decision awarded service connection for the Veteran's right knee disability and assigned a noncompensable rating, effective August 26, 2008.  An August 2010 rating decision awarded a higher 10 percent initial rating, effective March 1, 2010, under Diagnostic Code 5260 for painful motion.  The Veteran seeks higher initial ratings.

The Veteran was afforded a VA examination in March 2009.  The VA examiner noted that the Veteran was unemployed at that time, and that his right knee disability had no effect on his occupational functioning.  Also, the examiner noted that the Veteran experiences no flare-ups.  In his August 2009 notice of disagreement, however, the Veteran reported experiencing swelling and pain that he treated with ice.  Because the last VA examination did not address the effect of the Veteran's right knee disability on his occupational functioning, regardless of current employment status, or his apparent flare-ups, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his right knee disability, including its effect on his occupational functioning and any functional loss during flare-ups.

On remand, all of the Veteran's more recent VA treatment records dated since December 2010 should be associated with the claims file.  Also the Veteran should be asked to identify all non-VA treatment, and any outstanding records should be associated with the claims file.

B.  Neck

The Veteran also claims entitlement to service connection for a cervical spine condition.  He asserts that he incurred a cervical spine condition due to parachute jumping in service.  See, e.g., VA examination report, March 2009.

As an initial matter, the Veteran's July 1991 DD Form 214, relating to his second period of active service from January 1991 to July 1991, notes that the Veteran's military occupational specialties included Special Operations Engineer Sergeant, and that he was awarded a Parachutist Badge and a Special Operations Tab, but no foreign service was noted during that period (or combat).  The Board also acknowledges that his August 2008 DD Form 214, relating to his third period of active service from October 1994 to August 2008, reflects that the Veteran served in Afghanistan from April 2004 to August 2004, and from January 2006 to September 2006, including as a Special Forces Engineer Sergeant, and that he was the recipient of a Combat Infantryman's Badge.  The Veteran has not, however, alleged any combat injury to his neck.  In fact, the March 2009 VA examiner noted that there was no specific trauma to the neck, which examination report is further addressed below.

Regarding the March 2009 VA examination, the VA examiner noted that x-rays of the Veteran's cervical spine were normal, that examination of his cervical spine was normal, and that there was no disability.

Subsequently, the Veteran submitted the March 2010 private orthopedic evaluation report from Dr. J.G., which notes, among other things, that an x-ray revealed arthritic changes of the cervical spine, and that arthritis of the cervical spine was diagnosed.

Next, it appears that in April 2010, VA ordered a new cervical spine VA examination.  In April 2010, the Veteran requested that the examination be rescheduled because he was in Paraguay, and he requested it be rescheduled for late June 2010 when he returned.  It appears that the VAMC, however, never rescheduled the examination simply because the Veteran did not answer a telephone call in July 2010 at an Orlando, Florida telephone number.  See Statement of the Case, August 2010.  

The Board finds that in light of the medical evidence of record, including the Veteran's history of parachute jumping in service, as well as his diagnosed cervical spine arthritis in March 2010, after the March 2009 VA examination was performed, another VA examination was warranted.  However, VA's duty to assist in offering the Veteran a VA examination has not yet been met, as further contact should have been made with the Veteran, in writing, to reschedule the VA examination.  Therefore, this matter will be remanded to afford the Veteran another opportunity for a VA examination to address the current nature and etiology of his cervical spine condition.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veterans VA treatment records dated since December 2010.

2.  Ask the Veteran to identify all sources of non-VA treatment for his right knee since 2008, and associated any record identified with the claims file.

Also ask the Veteran to identify all non-VA treatment for his cervical spine, and associated any records identified with the claims file.

If any records so identified and requested are found to be unavailable, the Veteran should be notified of such.

3.  After all of the above development has been completed, schedule the Veteran for a new VA examination to address the current severity of his right knee disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  When noting the Veteran's ranges of motion for his right knee, it should be noted where pain begins, if any.  The examiner should also address the effect of the Veteran's knee disability on his activities of daily living and occupational functioning, including its effect on his ability to perform occupational tasks in a worklike setting.

The Veteran should be provided with written notice of the date, time, and location of the scheduled VA examination at least two months in advance of such.  If the Veteran replies that he is out of the country during that time, and requests that the date be changed to coincide with a planned return to the U.S., a response or follow-up by the VAMC to attempt rescheduling must be documented in the claims file.  Note that documenting a failed attempt to reach the Veteran by phone at Orlando, Florida telephone number, where he does not reside, is insufficient.  

4.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a new VA examination to address the nature and etiology of his cervical spine condition.  Any and all studies, tests, and evaluations, including x-rays, deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is at least as likely as not that any cervical spine condition, is related to the Veteran's active service, including his history of parachuting in service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cervical spine disability.  

The Veteran should be provided with written notice of the date, time, and location of the scheduled VA examination at least two months in advance of such.  If the Veteran replies that he is out of the country during that time, and requests that the date be changed to coincide with a planned return to the U.S., a response or follow-up by the VAMC to attempt rescheduling must be documented in the claims file.  Note that documenting a failed attempt to reach the Veteran by phone at Orlando, Florida telephone number, where he does not reside, is insufficient.  

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


